Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 4, 5, 9, 10, 12, and 14 (renumbered claims 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the reasons set forth in the final rejection dated September 8, 2021.  
Regarding claims 4 and 9, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that each of the optical signals respectively transmitted from the plurality of light sources includes signal count information related to a total number of the optical signals transmitted from the plurality of light sources, 165the reception device further comprises a recognition unit configured to recognize a reception state of the N optical signals, the recognition unit is configured to recognize the reception state based on (i) a value of N denoting a total number of the optical signals received by the 5reception unit and (ii) the signal count information included in each of the optical signals received by the reception unit, and the lens controller controls the focal length of the at least one lens based on the reception state recognized by the recognition unit.  The closest prior art (Haruyama, US Publ. No. 2001/0040713) discloses adjusting a lens to put a plurality of optical communicating devices into focus; but fails to specifically discloses that the recognition circuitry is configured to recognize the reception state based on (i) a value of N denoting a total number of the optical signals received by the 5reception circuitry and (ii) the signal count information included in each of the optical signals received by the reception circuitry.
Similarly, regarding claims 12 and 14, primary reason for allowance is that the prior art fails to teach or reasonably suggest that each of the N optical signals includes information 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        November 17, 2021